Exhibit 10.8

UNUM GROUP

CHANGE IN CONTROL SEVERANCE AGREEMENT

        AGREEMENT by and between Unum Group, a Delaware corporation having its
principal executive offices in Chattanooga, Tennessee (the “Company”), and
[                    ] (the “Executive”), dated as of the [        ] day of
[            ], 200[        ].

        The Company has determined that it is in the best interests of its
shareholders to provide the Company with continuity of management, including the
continued dedication of the Executive. Therefore, in order to accomplish these
objectives, the Executive and the Company desire to enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.        Effective Date.   The “Effective Date” shall mean
[                    ], provided the Executive is employed by the Company on
such date.

        2.        Term of Agreement.   The Company hereby agrees that the term
of this Agreement shall be for the period commencing on the Effective Date and
ending on the second anniversary of the Effective Date (the “Initial Term”).
Beginning on the second anniversary of the Effective Date, the Initial Term
shall be automatically extended for one year terms unless either the Company or
the Executive shall give the other party, not less than 90 days prior to such
Renewal Date, written notice that the Agreement shall not be so extended.

        3.        Termination of Employment.

                (a)        Death or Disability.   The Executive’s employment
shall terminate automatically upon the Executive’s death. If the Company
determines in good faith that the Disability of the Executive has occurred
(pursuant to the definition of Disability set forth below), it may give to the
Executive written notice in accordance with Section 10(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full time basis for 180
business days during any consecutive twelve-month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative.

                (b)        Cause.   The Company may terminate the Executive’s
employment for Cause. For purposes of this Agreement, “Cause” shall mean:

                        (i)        the continued failure of the Executive to
perform substantially the Executive’s duties with the Company or one of its
affiliates (other than

 

1



--------------------------------------------------------------------------------

any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Executive
by the Chief Executive Officer of the Company (“CEO”) which specifically
identifies the manner in which the CEO believes that the Executive has not
substantially performed the Executive’s duties, or

                (ii)        the willful engaging by the Executive in illegal
conduct (as determined by the Company after due inquiry) or gross misconduct
which is materially and demonstrably injurious to the Company, or

                (iii)        conviction of a felony or guilty or nolo contendere
plea by the Executive with respect thereto.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive
written notice signed by the CEO of the Company of an event constituting cause
within 90 days of the Company’s knowledge of its existence.

        (c)        Good Reason.   The Executive’s employment may be terminated
by the Executive for Good Reason. In order to invoke a termination for Good
Reason, the Executive shall provide written notice to the Company of one or more
of the conditions described in clauses (i) through (vii) below within 90 days
following the Executive’s knowledge of the initial existence of such condition,
specifying in reasonable detail the conditions constituting Good Reason, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, the Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) must
occur, if at all, within 2 years following such Cure Period in order for such
termination as a result of such condition to constitute a termination for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:

                (i)        the assignment to the Executive of any duties
materially inconsistent with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company which results in a material
diminution in the Executive’s authority, duties or responsibilities, or the
budget over which the Executive retains authority, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith;

 

2



--------------------------------------------------------------------------------

                (ii)         a material reduction in the Executive’s annual base
salary or annual target bonus as in effect prior to a Change in Control;

                (iii)        the failure of the Company to (A) continue in
effect any material employee benefit plan, compensation plan, welfare benefit
plan or fringe benefit plan in which the Executive is participating immediately
prior to such Change in Control or the taking of any action by the Company which
would materially and adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plan, unless Executive
is permitted to participate in other plans providing the Executive with
materially equivalent benefits in the aggregate (at materially equivalent cost
with respect to welfare benefit plans), or (B) provide the Executive with paid
vacation materially similar to that provided by the most favorable vacation
policies of the Company as in effect for the Executive immediately prior to such
Change in Control, including the crediting of all service for which the
Executive had been credited under such vacation policies prior to the Change in
Control;

                (iv)        any material failure by the Company to comply with
and satisfy Section 9(c) of this Agreement;

                (v)         any required relocation of the Executive following a
Change in Control (as defined herein) of more than 50 miles from Executive’s
principal business office as of immediately prior to the Effective Date;

                (vi)        any other action or inaction that constitutes a
material breach by the Company of any agreement under which the Executive
provides services to the Company; or

                (vii)        any material diminution in the authority, duties,
or responsibilities of those to whom the Executive is required to report.

        (d)        Change in Control.   For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any one of the following events and
shall not include the merger of Unum Corporation and Provident Companies, Inc.
pursuant to the Agreement and Plan of Merger dated as of November 22, 1998 as
amended as of May 25, 1999 and consummated on June 30, 1999:

                (i)          during any period of 2 consecutive years,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director and whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election

 

3



--------------------------------------------------------------------------------

contest (as described in Rule 14a-11 under the Securities Exchange Act of 1934
(the “Act”)) (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election or Contest or Proxy Contest,
shall be deemed an Incumbent Director;

                (ii)        any person is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 20% (30% with respect to deferred compensation subject
to Section 409A of the Code) or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
of the Company by virtue of any of the following acquisitions: (A) by the
Company of any subsidiary, (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (C) by an underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or
(E) a transaction (other than one described in (iii) below) in which Company
Voting Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (E) does not constitute a Change in Control of the Company under
this paragraph (ii);

                (iii)        the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or sale or other disposition of all or
substantially all of the Company’s assets to an entity that is not an affiliate
of the Company (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 20% (30% with respect to deferred compensation subject to Section 409A of the
Code) or more of the total voting power of the outstanding voting securities
eligible to elect

 

4



--------------------------------------------------------------------------------

directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

                (iv)        the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% (30% with respect to deferred compensation subject to Section 409A of
the Code) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

                (e)          Notice of Termination. Any termination by the
Company or by the Executive shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

                (f)         Date of Termination. “Date of Termination” means
(i) if the Executive’s employment is terminated by the Company other than for
Disability, or by the Executive, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
or (ii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.

        4.      Obligations of the Company upon Termination.

 

5



--------------------------------------------------------------------------------

(a)         Good Reason; Other Than for Cause, Death or Disability. If, within 2
years following a Change in Control, the Company shall terminate the Executive’s
employment other than for Cause, Disability or death, or the Executive shall
terminate employment for Good Reason:

        (i)        the Company shall pay to the Executive in a lump sum in cash
within 60 days after the Date of Termination, subject to the Executive’s
execution and nonrevocation, within 52 days after the Date of Termination, of
the general release described in Section 11:

        A.        the product of 2 times the sum of (x) the Executive’s annual
bonus, including any deferred amounts (based upon the higher of (1) the
Executive’s target bonus for the fiscal year in which the Change in Control
occurs (or, if the Executive’s target bonus for such period has not been
established at the time of the Change in Control, the Executive’s target bonus
for the fiscal year prior to the fiscal year in which the Change in Control
occurs) and (2) the bonus the Executive received for the fiscal year immediately
preceding the fiscal year in which the Change in Control occurs) and (y) the
Executive’s annual base salary (based upon the higher of (i) the Executive’s
annual base salary as of the Date of Termination or (ii) the highest annual base
salary the Executive received within the 12-month period prior to the Change in
Control);

        B.        the sum of (x) the Executive’s annual base salary through the
Date of Termination to the extent not theretofore paid or deferred pursuant to
an irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code, and (y) the product of (1) the Executive’s annual
bonus for the fiscal year in which the Change in Control occured, assuming that
the Executive achieved his target (or, if the Executive’s target bonus for such
period has not been established at the time of the Change in Control, the
Executive’s target bonus for the fiscal year prior to the fiscal year in which
the Change in Control occurs) and (2) a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occured
through the Date of Termination and the denominator of which is 365 (the sum of
the amounts described in clauses (x) and (y) shall be hereinafter referred to as
the “Accrued Obligations”); and

        C.        if applicable, any compensation previously deferred by
Executive under the Unum Deferred Compensation Plan (together with any earnings
and interest thereon), unless payment of such deferred compensation in a lump
sum cash amount within 30 days after the Date of Termination would (x) violate
the terms of the applicable plan or (y) result in the imposition of taxation or
penalties pursuant to Section 409A of the Code.

                (ii)    the Company shall continue to provide, for a period of 2
years following the Executive’s Date of Termination, the Executive (and the
Executive’s

 

6



--------------------------------------------------------------------------------

dependents, if applicable) with the same level of medical, dental, disability
and life insurance benefits upon substantially the same terms and conditions
(including contributions required by the Executive for such benefits) as existed
immediately prior to the Executive’s Date of Termination (or, if more favorable
to the Executive, as such benefits and terms and conditions existed immediately
prior to the Change in Control); provided that, if the Executive cannot continue
to participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted; provided, however, that the medical and dental
benefits provided pursuant to this paragraph shall be provided in such a manner
that such benefits (and the costs and premiums thereof) are excluded from the
Executive’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
benefit plans could be taxable to the Executive, the Company may provide such
benefits at the level required hereby through the purchase of individual
insurance coverage. Notwithstanding the foregoing, (x) if and to the extent
required to avoid the imposition of taxes and penalties under Internal Revenue
Code Section 409A, the Executive will pay the entire cost of such coverage for
the first 6 months after the Date of Termination and the Company will reimburse
the Executive for the Company’s share of such costs, determined pursuant to this
paragraph, on the six-month anniversary of the Executive’s “separation from
service” as defined under Internal Revenue Code Section 409A, and (y) in the
event the Executive becomes reemployed with another employer and becomes
eligible to receive welfare benefits from such employer, the welfare benefits
described herein shall be secondary to such benefits during the period of the
Executive’s eligibility, but only to the extent that the Company reimburses the
Executive for any increased cost and provides any additional benefits necessary
to give the Executive the benefits provided hereunder; provided, however, that
such reimbursements shall be provided only in such a manner that such
reimbursements are excluded from the Executive’s income for federal income tax
purposes.

                (iii)        notwithstanding any provision of any Company equity
plan or any award agreement granted thereunder, all stock options, restricted
stock awards and other equity based awards granted to the Executive on or after
the date hereof (the “Equity Awards”) shall vest and shall remain exercisable
for a period of 90 days from the Date of Termination or the earlier expiration
of their initial full scheduled term; provided, that, any Equity Awards that
constitute “nonqualified deferred compensation” for purposes of Section 409A of
the Code will vest immediately, but shall not be paid until the date on which
such Equity Awards would otherwise be payable in accordance with the terms of
the Company equity plan under which they were granted.

                (iv)        the Company shall pay to the Executive in a lump sum
in cash within 60 days after the Date of Termination, subject to the Executive’s
execution and nonrevocation, within 52 days after the Date of Termination, of
the general release described in Section 11, an amount equal to the excess of
(A) the actuarial equivalent of the Executive’s benefit under the Company’s
tax-qualified defined benefit pension plan (the “Retirement Plan”) (utilizing
actuarial assumptions no less favorable to the

 

7



--------------------------------------------------------------------------------

Executive than those in effect under such plan immediately prior to the
Effective Date) and the supplemental defined benefit pension plan (the “SERP”)
that the Executive would receive if the Executive’s employment continued for 2
additional years after the Date of Termination, assuming for this purpose that
(1) the Excecutive’s age is increased by the number of years that the Executive
is deemed to be so employed and (2) the Executive’s compensation in each of the
2 years is that referred to in Section 4(a)(i)(A) above, over (B) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan and the SERP as of the Date of Termination.

                (v)        to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies through the Date of Termination (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

                (vi)      the Company shall provide individual outplacement
services to the Executive in accordance with the practices and policies of the
Company in effect immediately prior to the Change in Control of the Company.

Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Good Reason or without Cause termination if they
had occurred following a Change in Control; (ii) the Executive reasonably
demonstrates that such termination (or Good Reason event) was in anticipation
of, in connection with, or was at the request of a third party who had indicated
an intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the Executive shall be treated as if the Change in
Control occurred on the date immediately prior to the date of such termination
of employment or event constituting Good Reason.

                (b)        Death or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death or disability, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives or to the Executive, as the case may be, under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to the Executive,
the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination.

                (c)        Cause; Other than for Good Reason. If the Executive’s
employment shall be terminated for Cause or the Executive terminates his
employment without Good Reason, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(i) his Annual Base Salary through the Date of Termination to the extent
theretofore unpaid and (ii) the Other Benefits.

 

8



--------------------------------------------------------------------------------

                5.        Non-exclusivity of Rights. Except as specifically
provided, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor, subject to Sections 1 and 10(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that the Executive shall not be eligible
for severance benefits under any other program or policy of the Company.

                6.        Full Settlement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Change in
Control through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Change in Control), to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) pursued or defended against
in good faith by the Executive regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement) from and after a Change in Control,
plus in each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code. In order to comply with
Section 409A of the Code, in no event shall the payments by the Company under
this Section 6 be made later than the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; provided, that
the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred. The amount of such legal
fees and expenses that the Company is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company is obligated
to pay in any other calendar year, and the Executive’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.

                7.        Certain Additional Payments by the Company.

                          (a)        Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or

 

9



--------------------------------------------------------------------------------

distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes and penalties imposed
pursuant to Section 409A of the Code, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 7(a), if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Payments do not exceed 110% of the greatest amount that could be paid to the
Executive such that the receipt of Payments would not give rise to any Excise
Tax (the “Reduced Amount”), then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced to the
Reduced Amount. The reduction of payments hereunder, if applicable, shall be
made by reducing the payments and benefits under the following sections in the
following order: (i) Section 4(a)(i)(A), (ii) Section 4(a)(iv),
(iii) Section 4(a)(v), (iv) Section 4(a)(vi), (v) Section 4(a)(i)(B),
(vi) Equity Awards described in Section 4(a)(iii) subject to performance-based
vesting conditions, and (vii) Equity Awards described in Section 4(a)(iii) not
subject to performance-based vesting conditions. If the reduction of the amounts
payable under this Agreement would not result in a reduction of the Payments to
the Reduced Amount, no amounts payable under this Agreement shall be reduced
pursuant to this Section 7(a). The Company’s obligation to make Gross-Up
Payments under this Section 7 shall not be conditioned upon the Executive’s
termination of employment.

                (b)        Subject to the provisions of Section 7(c), all
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized certified public accounting firm as may be designated
by the Company prior to a Change in Control and reasonably acceptable to the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
affecting the Change in Control, the Company shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company

 

10



--------------------------------------------------------------------------------

exhausts its remedies pursuant to Section 7(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                (c)        The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:

                (i)        give the Company any information reasonably requested
by the Company relating to such claim,

                (ii)       take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                (iii)     cooperate with the Company in good faith in order
effectively to contest such claim, and

                (iv)      permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment

 

11



--------------------------------------------------------------------------------

or with respect to any imputed income with respect to such payment; and
provided, further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

                (d)        If, after the receipt by the Executive of an amount
paid by the Company on the Executive’s behalf pursuant to Section 7(c), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 7(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 7(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such payment shall not be required to be repaid and the amount of such
payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

                (e)        Any Gross-Up Payment, as determined pursuant to this
Section 7, shall be paid by the Company to the Executive within 5 days of the
receipt of the Accounting Firm’s determination; provided that, the Gross-Up
Payment shall in all events be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Excise Tax
(and any income or other related taxes or interest or penalties thereon) on a
Payment is remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 7(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 7, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

        8.        Confidential Information and Non-Solicitation.

                  (a)        The Executive hereby acknowledges that, as an
employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its strategic plan and financial operations. The Executive
further recognizes and acknowledges that all confidential information is the
exclusive property of the Company, is material and confidential, and is critical
to the successful conduct of the business of the Company. Accordingly, the
Executive hereby covenants and agrees that he will use confidential information
for the benefit of the Company only and shall not at any time, directly or
indirectly, during the term of this Agreement, and

 

12



--------------------------------------------------------------------------------

thereafter for all periods during which severance or other amount is paid,
divulge, reveal or communicate any confidential information to any person, firm,
corporation or entity whatsoever, or use any confidential information for his
own benefit or for the benefit of others. The Executive also agrees not to hire
or solicit for hire, directly or indirectly, any employee on the payroll of the
Company for any third party during the term of this Agreement and for one year
after the Date of Termination without the prior written consent of the Company.
In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

                (b)        Any termination of the Executive’s employment or of
this Agreement shall have no effect on the continuing operation of this
Section 8.

                (c)        The Executive acknowledges and agrees that the
Company will have no adequate remedy at law, and could be irreparably harmed, if
the Executive breaches or threatens to breach any of the provisions of this
Section 8. The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 8, and to specific performance of each of the terms hereof in addition
to any other legal or equitable remedies that the Company may have. The
Executive further agrees that he shall not, in any equity proceeding relating to
the enforcement of the terms of this Section 8, raise the defense that the
Company has an adequate remedy at law.

        9.      Successors.

                (a)        This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

                (b)        This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

                (c)        The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

13



--------------------------------------------------------------------------------

        10.      Miscellaneous.

                             (a)        This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

                             (b)        All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

            if to the Executive:

            at the most recent address on file at the Company; and

            if to the Company:

            Unum Group

            1 Fountain Square

            Chattanooga, Tennessee 37402

            Attention: General Counsel,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

                             (c)        The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement.

                             (d)        The Company may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

                             (e)        The Executive’s or the Company’s failure
to insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c)(i)-(vii) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

                             (f)        From and after the Effective Date this
Agreement shall supersede any other employment, severance or change of control
agreement between the parties with respect to the subject matter hereof.

 

14



--------------------------------------------------------------------------------

                11.        General Release.   All payments under this Agreement
to be made in connection with the Executive’s termination of employment will be
conditioned on the Executive signing a general form of release in the form
attached hereto as Exhibit A, and no payments under this Agreement shall be made
unless the Executive executes and does not revoke, within 52 days after the Date
of Termination, such general form of release.

                IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from its Board of Directors,
the Company has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

 

Executive

         Name:  

 

Unum Group

By:           Name:       Thomas R. Watjen   Title:       President and    
    Chief Executive Officer

 

15



--------------------------------------------------------------------------------

UNUM GROUP

AGREEMENT AND GENERAL RELEASE

EXHIBIT A

THIS AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and between
[insert executive name] (“you”) and Unum Group (“Unum”), its predecessors,
successors and assigns. When used herein, Unum shall also include its
affiliates, and its current or former officers, directors, shareholders, agents,
attorneys, representatives, employees, benefit plans and plan fiduciaries and
trustees. You agree that you have executed this Agreement on your own behalf,
and on behalf of any heirs, agents, representatives, successors and assigns that
you may have now or in the future.

1.  NON-ADMISSIONS

        Unum denies that it has violated any law, constitution, regulation,
statute, ordinance, or any other legal duty existing at common law or otherwise
as regards its relationship with you. It is understood and contemplated that
this Agreement is for the compromise of potential and disputed claims, and that
the consideration provided in this Agreement is not and shall not be construed
as an admission of liability on the part of any party or parties hereby
released.

2.  CONSIDERATION

        In consideration of this Agreement, Unum will provide you with the
severance benefits described in the Change in Control Severance Agreement
beteween you and Unum (the “CIC Agreement”). You acknowledge that Unum will
withhold from amounts due to you appropriate payroll taxes and will offset
against the remainder any advances, loans, debts, sales deficits or similar
amounts you owe Unum or for which Unum may be held responsible. For any amounts
not subject to withholding, you agree that Unum has made no representation to
you concerning tax consequences of the payments, and you agree that you have not
relied on any such representation. You agree to indemnify and hold harmless Unum
from any taxes, assessments, interest, or penalties that Unum may at any time
incur by reason of demand, suit, or proceeding brought against it for any taxes,
interest, penalties or assessments arising out of this Agreement.

3.  GENERAL RELEASE

        For and in consideration of the payment, mutual promises, covenants, and
agreements made herein by and between you and Unum, you unconditionally and
generally release Unum from each and every action, claim, right, liability or
demand of any kind and nature, and from any claims which may be derived
therefrom, that you had, have, or might hereafter claim to have against Unum or
any current or former employee, agent, successor or predecessor of Unum at
common law, public policy or otherwise, particularly including, but not by way
of limitation, the following: all claims for personal injury, including claims
for emotional distress; any claim arising under the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights Act of 1991;
the Americans with Disabilities Act of 1990; the Rehabilitation Act of 1973; the
Fair Labor Standards Act; the National Labor Relations Act; Sections 1981
through 1988 of Title 42 of the

 

16



--------------------------------------------------------------------------------

United States Code; the Immigration Reform and Control Act; the False Claims
Act; the Occupational Safety and Health Act; the Worker Adjustment and
Retraining Notification Act; the Employment Retirement Income Security Act of
1974 (save for a benefit claim as provided below); any other federal, state or
local law dealing with discrimination in employment on the basis of sex, race,
color, national origin, religion, disability, age, sexual orientation or any
other grounds; any claim for wrongful discharge or breach of contract; and any
other claims based on tort, whether based on common law, public policy or
otherwise. It is your intent to release all claims of every nature and kind
whether known or unknown, accrued or unaccrued, which you may have against Unum
as of the date of the execution of this Agreement.

        It is expressly understood and agreed by you that this Agreement does
not include your vested rights, if any, in the Unum Pension or in the Unum
401(k) Retirement Plan, any other rights you may have to benefits under Unum’s
welfare benefit plans, or any vested rights you may have under a stock option or
long term incentive plan, or any rights to deferred compensation. Such
retirement plan, welfare plan, stock options or deferred compensation rights
survive unaffected by this release, subject to the laws and plan documents
governing those plans. This Agreement does not include any rights or claims
against Unum or those associated with Unum that you may have which arise after
the date you sign the Agreement, or any claim that you may have to unemployment
compensation or workers’ compensation benefits.

4.        FUTURE LEGAL ACTION

        You agree that you will never institute a claim or charge of employment
discrimination with any agency (except as provided below) or sue Unum,
concerning any claim you may have relating to your employment with Unum or the
termination of that employment. You also agree to waive all right to any damages
or other relief.

        If you violate this Agreement by suing Unum, you agree that you will pay
all costs and expenses incurred by Unum in defending against the suit, including
reasonable attorneys’ fees.

        If you violate this Agreement by filing a lawsuit or charge against
Unum, you agree to pay back the entire payment that you received under the Plan
within 7 days after you file your lawsuit or charge. Such payment should be sent
to the Executive Vice-President and General Counsel, Unum Group, 1 Fountain
Square, Chattanooga, TN 37402. If you fail to timely pay back the entire
payment, you hereby agree to dismiss, with prejudice, any such lawsuit or
charge.

        This promise does not prevent you from filing an employment
discrimination charge with the EEOC or a state or local fair employment agency
or from cooperating with the EEOC or such an agency in an investigation.
However, if you file such a charge, you agree that you have waived all rights to
any money, damages, attorneys’ fees, costs, right to sue or other relief or
remedy in any such charge.

5.      CONFIDENTIALITY AND NON-DISCLOSURE OF INFORMATION

         You hereby acknowledge that, as an employee of Unum, you have made use
of, acquired and added to confidential information of a special and unique
nature and value relating to Unum and its strategic plan and financial
operations. You further recognize and acknowledge that all confidential
information is the exclusive property of Unum, is material and confidential, and
is critical to the successful conduct of the business of Unum. Accordingly, you
hereby covenant and

 

17



--------------------------------------------------------------------------------

agree that you will use confidential information for the benefit of Unum only
and shall not at any time, directly or indirectly, during the term of the CIC
Agreement and thereafter for all periods during which severance or other such
amounts are paid, divulge, reveal or communicate any confidential information to
any person, firm, corporation or entity whatsoever, or use any confidential
information for his own benefit or for the benefit of others. You agree that you
have returned all company property including, but not limited to, books,
records, files, computers, and phones.

6.        NON-SOLICITATION OF OTHER UNUM EMPLOYEES AND BROKERS

                If you are an officer or in a sales position, you further agree
that for a period of one year after your employment termination from Unum, you
will not directly or indirectly solicit, assist or induce any of Unum’s sales
representatives, officers or brokers to terminate their relationships with Unum.
You also agree that for a period of one year after your employment termination
from Unum, you will not directly or indirectly solicit, assist or induce any of
Unum’s sales representatives or officers to become employed by or associated
with another insurance company. You acknowledge and agree that Unum has a valid
need to protect its business by prohibiting such solicitation and that these
restrictions are both reasonable and necessary to protect Unum’s business. It is
not the intent of Unum to prohibit you from obtaining employment in an industry
either related or unrelated to Unum’s business.

7.        NON-DISPARAGEMENT

                You further agree not to make any statement, oral or written,
publicly or in private, which is reasonably foreseeable as harming Unum’s
business interests, discloses confidential or proprietary information gained
during your employment, or impacts negatively on Unum’s business reputation or
its reputation in the community. Nothing in this paragraph will be construed to
prevent you from communicating with or responding to a request for information
from a federal, state, administrative agency or court.

8.            CONSULTATION

                By executing this Agreement, you acknowledge that you have been
advised to consult with an attorney in the matter as Unum has recommended, that
you have had ample opportunity to discuss fully with your attorney the terms and
the legal significance of this Agreement, and that you freely enter into this
Agreement.

9.        ENTIRE AGREEMENT/ MODIFICATIONS

                This Agreement contains the entire understanding between the
parties and may not be modified except in writing signed by all authorized
parties to this Agreement. You acknowledge that this Agreement is executed
without any reliance on any statement or representation by Unum or any agents of
Unum concerning the nature and extent of the damages or legal liability thereof.

10.        TERMINATION OF EMPLOYMENT

 

18



--------------------------------------------------------------------------------

                You agree that your employment with Unum will end on [insert
date], irrevocably and forever. Unless otherwise modified by the parties in
accordance with paragraph 9 above, you will not seek re-employment, nor be
re-employed. If such a modification occurs and you are re-employed, you may be
required to repay Unum part or all of the consideration referred to in Paragraph
2. Specifically, Unum shall recapture severance benefits paid under the Plan, in
the event that you are subsequently rehired by Unum or any of its subsidiaries
or affiliates, by requiring repayment in an amount equal to the severance
benefit payable in respect of that number of weeks equal to the excess of
(i) the number of weeks for which severance benefits were provided to you over
(ii) the number of weeks between the date on which your employment with Unum
first terminated and the date on which you recommenced employment with Unum.

11.        FORTY-FIVE DAY PERIOD

                You understand that you have a period of 45 days beginning
[insert date of executive’s receipt of Agreement] and ending [insert date 45
days from date of receipt] to consider this Agreement before signing it. You
further understand that you may use as much of this (45) day period as you wish
should you decide to enter into this Agreement. You may not execute this
Agreement prior to your last day of employment.

12.        REVOCATION

                You may revoke this Agreement within 7 days of signing it.
Revocation can be made by delivering a written notice of revocation to Unum
Group, #1 Fountain Square, Chattanooga, TN 37402. For revocation to be
effective, written notice must be received by a Human Resources or Legal
Department Officer no later than the close of business on the seventh day after
you sign this Agreement. If you timely and properly revoke this Agreement, then
this Agreement and any other election under the Plan you may have submitted to
Unum will be null and void, and you will not participate in the Plan. Unless
revoked by you, this Agreement shall become effective, valid and binding on the
eighth day after you sign this Agreement.

13.        TRIAL DEFENSE / INVESTIGATIONS

                It is understood by both parties that if after your termination
you are named as a defendant in a lawsuit concerning any task you performed
within the scope of your employment at Unum, Unum acknowledges its common law
duty to defend. You agree that if you have knowledge of any unlawful conduct on
the part of Unum, you must immediately disclose it to Unum and agree to fully
cooperate in any trial and/or investigation of such matter. You also agree to
fully cooperate in any investigation Unum undertakes into matters occurring
during your employment with Unum.

14.        SEVERABILITY

                If any clause or provision of this Agreement is found invalid,
illegal or otherwise unenforceable, such finding shall not affect the validity,
legality and enforceability of any other clause or provision or constitute a
cause of action in favor of either party against the other.

 

19



--------------------------------------------------------------------------------

15.        CERTAIN EXCEPTIONS

                Notwithstanding any provision of this Agreement or the CIC
Agreement, this Agreement shall not affect and expressly excludes any claim
relating to: (1) obligations of Unum under the CIC Agreement; (2) obligations
that, in each case, by their terms are to be performed after the date hereof
(including, without limitation, obligations to you under any equity compensation
awards or agreements or obligations under any pension plan or other benefit or
deferred compensation plan, all of which shall remain in effect in accordance
with their terms); (3) obligations to indemnify you respecting acts or omissions
in connection with your service as a director, officer or employee of Unum or
any affiliate of Unum (as defined in the CIC Agreement); (4) obligations with
respect to insurance coverage under any directors’ and officers’ liability
insurance policies; (5) your rights to obtain contribution in the event of the
entry of judgment against you as a result of any act or failure to act for you
both you and Unum or any affiliate of Unum (as defined in the CIC Agreement) are
jointly responsible; (6) any rights that you may have as a stockholder of Unum;
and (7) on facts and circumstances arising after the date hereof.

                BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ
THIS AGREEMENT, THAT YOU UNDERSTAND IT, THAT YOU HAVE BEEN GIVEN THE OPPORTUNITY
TO ASK ANY QUESTIONS CONCERNING THIS AGREEMENT, AND THAT YOU FREELY, VOLUNTARILY
AND KNOWINGLY ENTER INTO IT.

 

By:       [insert executive name] Name:     Date:     FOR UNUM GROUP: By:      
Human Resources Officer Name:     Date:    

 

20